Citation Nr: 1433493	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from December 1977 to December 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

The Veteran was afforded a VA examination in May 2010 to address a claimed bilateral foot disability.  Service connection has since been established for the left foot.  The remaining issue on appeal is for a right foot disability.  While service records were reviewed, the Board finds that the May 2010 VA examiner did not adequately address pertinent findings shown in service related to a "sprained right foot" in June 1976 with a recommendation that right foot x-rays be obtained, to be distinguished from a complaint for a sprained left foot made that same day, or a history of right ankle fracture shown in service.  Additionally, the May 2010 VA examiner did not have an opportunity to review additional VA and private treatment records received since the last examination in rendering a medical opinion.  Accordingly, the Board finds that a remand for a supplemental medial opinion is needed to address relevant findings in service and to address the additional medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the May 2010 VA examiner (or other appropriate examiner) for a supplemental medical opinion to address the Veteran's right foot disability.  An examination is not required.  The record should be made available to the examiner for review.  

In the supplemental opinion, the VA examiner should address pertinent findings shown in service treatment records related to a complaint for a "sprained right foot" in June 1976 with a recommendation that right foot x-rays be obtained, to be distinguished from a complaint for a sprained left foot made that same day, or a history of right ankle fracture.  The VA examiner should additionally review VA and private treatment records, pertinent to the claimed right foot disability, which have been received since the last foot examination in May 2010.   

After a review of the evidence discussed above, the VA examiner should identify all current right foot disabilities, to include plantar fasciitis and arthritis, and should offer an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that a right foot disability began during service or are otherwise related to some incident in service, to include a right foot sprain.

The examiner should provide a rationale for all opinions rendered with references to the evidence of record.  

2.  After all development has been completed, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



